Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed July 11, 2022 in response to the Office action dated April 12, 2022. 
Claims 2 and 17 are canceled.  Claims 1 and 16 have been amended.
Claims 1, 3-16, 18-20 are pending.
Allowable Subject Matter
Claims 1, 3-16, 18-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for computing a scope of a variable by analyzing attributes related to the variable but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “..determining the scope of the variable is a local scope; performing an escape analysis on the variable; determining, based on the escape analysis, the variable escape beyond a procedure that declared the variable; and marking the variable for allocation into storage class memory upon determining the variable escape beyond a main procedure in the program.”
 “…………a variable scope analyzer configured to determine a scope relating to variable declared in the source code; a variable size analyzer configured to determine variable memory sizes of the variables; a variable operation counter configured to determine a read count indicating a number of read operations and a write count indicating a number of write operations performed on the variables; an instruction level parallelism analyzer configured to determine a measurement of how many instructions in the high-level programming language are executable simultaneously; and a variable allocator configured to analyze the variable memory sizes of the variables, the number of read operations, the number of write operations, and the measurement to determine allocation locations for the variables.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135